            Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 1 of 25



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 JEFFERY R. WERNER,               : CIVIL ACTION NO.:   19-cv-02818
                                  :
                  Plaintiff,      :
            v.                    :
                                  :
BOREDOM THERAPY, LLC, CONTENT IQ, :
LLC, ASAF KATZIR, AND DOES 1-5    :
                                  :
                  Defendants.     :
                                  :
                                  : JURY TRIAL DEMANDED
                                  :
                                  :

                                CIVIL ACTION COMPLAINT

       Plaintiff, Jeffery R. Werner (“Mr. Werner”) alleges as follows: 

                                 NATURE OF THE ACTION

       1.     Plaintiff brings this Complaint for direct, contributory, and vicarious copyright

infringement against the Defendants under the copyright laws of the United States, 17 U.S.C. §

101, et seq., requesting actual or statutory damages stemming from Defendants’ for-profit,

unauthorized exploitation of Mr. Werner’s copyrighted photographic images.

                                         ADDRESSES

       2.     The address of each named party is as follows: Jeffery R. Werner, 4910 1/4

McConnell Ave., Los Angeles, CA 90066; Boredom Therapy, LLC, 135 Madison Avenue,

New York, NY 10016-6712; Content IQ, LLC, 135 Madison Avenue, New York, NY

10016-6712, and Asaf Katzir, 135 Madison Avenue, New York, NY 10016-6712.

                                JURISDICTION AND VENUE

       3.     This Court has subject matter jurisdiction over the copyright infringement

claim, with jurisdiction vested in this Court pursuant to 28 U.S.C. § 1331 (federal question


                                                1
                Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 2 of 25



jurisdiction) and 28 U.S.C. § 1338(a) (acts of Congress relating to copyrights).

          4.     This Court has general personal jurisdiction over the Defendants because

they are located and present and regularly conduct business in New York City.

          5.     Venue in this judicial district is proper under 28 U.S.C. § 1400(a) (venue in

copyright actions) in that each Defendant may be found in this District. In addition, venue

is proper under 28 U.S.C. §1391(b)(1) (Defendants’ residence) and 28 U.S.C. § 1391(b)(2)

(where actions occurred).

                                            PARTIES
 
          6.     Plaintiff, Mr. Werner, is an individual residing in Los Angeles, California.

He is the owner of the copyrights to some of the photographs that are the subject of this

action.

          7.     Defendant, Boredom Therapy, LLC (“Boredom Therapy”), is a New York

corporation that, on information and belief, is a publisher of www.boredomtherapy.com

    (“boredomtherapy.com”), www.moneyversed.com (“moneyversed.com”), and

www.honesttopaws.com (“honesttopaws.com”).

          8.     Defendant, Content IQ, LLC (“Content IQ”), is a New York corporation that

claims on its website that some of the websites that Plaintiff alleges infringed his work are

its “brands.” On information and belief, Boredom Therapy changed its name to Content

IQ, LLC on November 7, 2018, but continues to operate Boredom Therapy as a business

distinct from Content IQ.

          9.     Defendant, Asaf Katzir, is the founder and Chief Operating Officer of

Boredom Therapy and Content IQ, LLC.

          10.    Defendants Does 1 through 5, inclusive, are other parties not yet identified


                                                 2
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 3 of 25



who have infringed Plaintiff’s copyrights, have contributed to the infringement of

Plaintiff’s copyrights, or have engaged in one or more of the wrongful practices alleged

herein. The true names, whether corporate, individual, or otherwise, of Defendants Does 1

through 5, inclusive, are presently unknown to Plaintiff who therefore sues said Defendants

by such fictitious names, and will seek leave to amend this Complaint to show their true

names and capacities when same have been ascertained.

                                           FACTS

                                    Mr. Werner’s Works
 
       11.    Plaintiff, Mr. Werner, has over 35 years of experience as a professional

photographer. His work has appeared in magazines world-wide as covers, features, and

editorial coverage in publications such as Life, Time, Newsweek, People, Marie Claire,

FHM, Smithsonian, Playboy, Maxim, In Touch, Daily Mail, Penthouse, Psychology Today,

Stern, Country Weekly, Page Six Sunday Magazine (NY Post), and many others.

       12.    Mr. Werner is also well-known for his work with exotic animals, celebrities

in their homes, remote aboriginal peoples, sideshow eccentrics, and people who have

overcome incredible obstacles. Mr. Werner has a growing “outsider art” reputation, and

his work was the subject of a retrospective gallery exhibition at the Annenberg Space for

Photography in Los Angeles.

       13.    Mr. Werner earns his livelihood through the sale and licensing of his

photographs and photography services. He owns and operates a syndication service,

Incredible Features, Inc.

       14.    Mr. Werner created several photos, referenced in Exhibit “1” (the “Werner

Infringements Chart”) attached to this Complaint. Exhibit “1” lists of the works that


                                              3
               Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 4 of 25



Plaintiff alleges are at issue in this action.

                    BOREDOMTHERAPY.COM INFRINGEMENTS

       15.      Defendant, Boredom Therapy, owns and operates a website at

www.boredomtherapy.com where it publishes various videos, images, and other content.

                                  Airplane Home Publication

       16.      On June 9, 2014, Mr. Werner registered with the Copyright Office a

collection of photographs titled “Airplane Home – Stills” as VA 1‐917‐856. See

registration with relevant deposit image at Exhibit “2” (“Airplane Home Photograph”).

       17.      On August 9, 2014 Mr. Werner – acting though his syndication company,

Incredible Features, Inc., and its European licensing agency at the time, Barcroft Media –

syndicated a photo feature in the Telegraph using the Airplane Home Photograph and

several other photographs not here at issue. See Telegraph Airplane Home publication at

Exhibit “3.”

       18.      On December 24, 2015 Boredom Therapy published an article which it

claimed was written by “Boredom Therapy Staff” Maggie Watson on

boredometherapy.com. That article copied one of the Airplane Home Photographs. See

Exhibit “4” (“BT Airplane Home First Accused Work”).

       19.      Boredom Therapy also copied Mr. Werner’s Airplane Home Photograph to

its Facebook page on December 24, 2015. See BT Airplane Home Second Accused Work

at Exhibit “27.”

       20.      Boredom Therapy recopied Mr. Werner’s images used in the BT Airplane

Home Accused Work to its server. See server images used in the BT Airplane Home First

Accused Work at Exhibit “5.”


                                                 4
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 5 of 25



       21.    Mr. Werner discovered the BT Airplane Home Accused Work on or about

September 26, 2018.

       22.    Boredom Therapy had no license to copy and display the Airplane Home

Photograph in the BT Airplane Home Accused Work.

                        First BT Pet Coyote Publication May 2016

       23.    On December 17, 2013 Mr. Werner registered with the Copyright Office a

collection of photographs titled “Coyote is Household Pet” as VA 1‐920‐166. See

registration with relevant deposit images at Exhibit “6” (“Pet Coyote Photographs”).

       24.    On January 14, 2014 Mr. Werner – acting though his licensing company,

Incredible Features, Inc. – syndicated a photo feature in the Daily Mail using the Pet

Coyote Photographs and several other photographs. See Daily Mail post at Exhibit “7.”

       25.    On May 5, 2016 Boredom Therapy published an article on

boredometherapy.com which copied six of the Pet Coyote Photographs. See Internet

Archives capture of webpage at Exhibit “8” (“First BT Pet Coyote Accused Work”). That

article originally appeared without an author but later authorship was credited to Maggie

Watson as “Boredom Therapy Staff” in a version of the accused work that was otherwise

unrevised. See Exhibit “9.”

       26.    Boredom Therapy recopied Mr. Werner’s images used in the First BT Pet

Coyote Accused Work to its server. See server images used in the First BT Pet Coyote

Accused Work at Exhibit “10.”

       27.    Boredom Therapy had no license to copy and display the Pet Coyote

Photographs in the First BT Pet Coyote Accused Work.




                                               5
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 6 of 25



                       Second BT Pet Coyote Publication May 2018

       28.    On July 25, 2018 Boredom Therapy republished the BT Pet Coyote Accused

Work with altered text and format using thirteen (13) images from the Pet Coyote

Photographs. See Exhibit “11” (“Second BT Pet Coyote Accused Work”).

       29.    Boredom Therapy recopied Mr. Werner’s images used in the Second BT Pet

Coyote Accused Work to its server. See server images used in the Second BT Pet Coyote

Accused Work at Exhibit “12.”

       30.    Boredom Therapy had no license to copy and display the Pet Coyote

Photographs in the Second BT Pet Coyote Accused Work.

                                Discovery Of Infringements
                               And Demand For Back-license

       31.    Brian R. Wolff, the licensing agent for Mr. Werner’s syndication company,

Incredible Features, Inc., discovered uses of Mr. Werner’s Airplane Home and Pet Coyote

Photographs by Boredom Therapy and related websites in or around September 26, 2018.

       32.    On November 6, 2018 Mr. Wolff wrote to Boredom Therapy objecting to its

infringing uses of Mr. Werner’s work and offering to issue back-licenses for the infringing

uses. See Exhibit “13.”

       33.    Boredom Therapy refused to negotiate the purchase of back-licenses for the

work it exploited without a license.

                       Giraffe Woman Accused Publication January 2019

       34.    On May 19, 2016 Mr. Werner registered with the Copyright Office a

collection of photographs titled “Giraffe Woman Stills” as VAu 1-253-880. See registration

with relevant deposit image at Exhibit “14” (“First Giraffe Woman Photographs”).



                                              6
              Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 7 of 25



        35.    On November 22, 2016 Mr. Werner registered with the Copyright Office a

collection of photographs titled “Giraffe Woman Without Rings” as VAu 1-276-595. See

registration with relevant deposit image at Exhibit “15” (“Second Giraffe Woman

Photographs”).

        36.    On March 16, 2017 Mr. Werner – acting though his licensing company,

Incredible Features, Inc. – syndicated a photo feature in the Daily Mail using the First and

Second Giraffe Woman Photographs and several other photographs. See Daily Mail article

at Exhibit “16.”

        37.    On January 28, 2019 Boredom Therapy published an article that it claimed

was written by “Boredom Therapy Staff” Matthew Castoral on boredometherapy.com which

copied one of the First Giraffe Woman Photographs and two of the Second Giraffe Woman

Photographs. See Exhibit “17” (“BT Giraffe Woman Accused Work”).

        38.    Boredom Therapy recopied Mr. Werner’s images used in the BT Giraffe

Woman Accused Work to its server. See server images used in the BT Giraffe Woman

Accused Work at Exhibit “18.”

        39.    Boredom Therapy had no license to copy and display the First or Second

Giraffe Woman Photographs in the Giraffe Woman Accused Work.

        40.    After receiving Mr. Wolff’s letter in November 2018 objecting to

unauthorized use of Mr. Werner’s work, and after refusing to back-license its infringing uses,

Boredom Therapy committed three additional infringements of Mr. Werner’s work in

January, 2019 when it posted the BT Giraffe Woman Accused Work. It committed the new

infringements with full knowledge that Mr. Werner objected to unauthorized uses of his

work.


                                               7
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 8 of 25



                        HONESTTOPAWS.COM INFRINGEMENTS

       41.    Defendant Boredom Therapy owns and operates a website at

www.honesttopaws.com where it posts various videos, images, and other content.

                     First HTPaws Pet Coyote Publication April 2017

       42.    On April 21, 2017 Boredom Therapy published an article it claimed was

written by “Megan1” on honesttopaws.com at the display URL “honesttopaws.com/coyote-

pup.” See Exhibit “19” (“First HTPaws Accused Work”).

       43.    The First HTPaws Accused Work copied ten of Mr. Werner’s Pet Coyote

Photographs (the third and fifth through twelfth photos).

       44.    On April 21, 2017, Boredom Therapy also published an article identical to

the First HTPaws Accused Work at the display URL “honesttopaws.com/coyote-

pup/0/?bdk=a702aol.” On information and belief, that additional publication represents a

different use which Boredom Therapy published to receive a separate income stream.

                    Second HTPaws Pet Coyote Publication July 2018

       45.    On July 18, 2018 Boredom Therapy published an article it claimed was

written by Maggie Watson on honesttopaws.com at the display URL

“honesttopaws.boredomtherapy.com/coyote-family/.” See Exhibit “20” (“Second HTPaws

Accused Work”).

       46.    The Second HTPaws Accused Work copied thirteen of Mr. Werner’s Pet

Coyote Photographs (the fourth, sixth, seventh, ninth, eleventh through nineteenth photos).

       47.    Boredom Therapy recopied Mr. Werner’s images used in the HTPaws Pet

Coyote First and Second Accused Work to its server. See server images used in the First and

Second HTPaws Accused Work at Exhibits “21” and “22.”


                                              8
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 9 of 25



       48.      After receiving Mr. Wolff’s letter in November 2018 objecting to

unauthorized use of Mr. Werner’s Pet Coyote Photographs, and after refusing to back-license

its infringing uses, Boredom Therapy took down some of Mr. Werner’s works but it

continues to display one of Mr. Werner’s images on its current Second HTPaws Accused

Work webpage. See version of Second HTPaws Accused Work dated February 25, 2019 at

Exhibit “23.”

       49.      Boredom Therapy had no license to copy and display the Pet Coyote

Photographs in the First and Second HTPaws Accused Works.

                         MONEYVERSED.COM INFRINGEMENT

       50.      Defendant Boredom Therapy owns and operates a website at

www.honesttopaws.com where it posts various videos, images, and other content.

       51.      On June 7, 2018 Boredom Therapy published an article it claimed was

written by “Evelyn H. Armstrong” on moneyversed.com that copied Mr. Werner’s

Airplane Home Photograph. See Exhibit “24” (the “Moneyversed Accused Work”).

       52.      Boredom Therapy recopied Mr. Werner’s images used in the Moneyversed

Accused Work to its server. See server image used in the Moneyversed Accused Work at

Exhibit “25.”

       53.      Boredom Therapy had no license to copy and display the Airplane Home

Photograph in the Moneyversed Accused Work.

                          HEADCRAMP.COM INFRINGEMENT

       54.      Defendant Boredom Therapy owns and operates a website at

www.headcramp.com where it posts various videos, images, and other content.

       55.      On November 26, 2018 Boredom Therapy published an article it claimed was


                                               9
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 10 of 25



written by “Maggie Watson” on headcramp.com that copied Mr. Werner’s Pet Coyote

Photographs. See Exhibit “28” (the “Headcramp Accused Work”).

       56.      Boredom Therapy recopied Mr. Werner’s images used in the Headcramp

Accused Work to its server. See server image used in the Headcramp Accused Work at

Exhibit “29.”

       57.      Boredom Therapy had no license to copy and display the Pet Coyote

Photographs in the Headcramp Accused Work.

                  BOREDOM THERAPY REMOVED MR. WERNER’S
                   COPYRIGHT MANAGEMENT INFORMATION

       DMCA Violations in First and Second BT Airplane Home Accused Works

       58.      Werner’s Airplane Home Photograph was published by authorized licensees

with the copyright management information (“CMI”) stating, “Photo: Incredible

Features/Barcroft Media.” See Exhibit “3.”

       59.      Boredom Therapy copied and republished the work twice with the CMI

removed. See Exhibits “4” and “27.”

       60.      On information and belief, reinforced by the facts below showing a practice of

cropping CMI from infringed images, Werner alleges that Boredom Therapy removed the

CMI from his Airplane Home Photograph to obscure infringement or republished the images

knowing that CMI was removed.

                 DMCA Violations In First BT Pet Coyote Accused Work

       61.      Mr. Werner’s Pet Coyote work was distributed by Incredible Features and

originally published by authorized licensees with copyright management information

(“CMI”) stating: “© Incredible Features/Barcroft M.” That CMI was inscribed as a



                                               10
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 11 of 25



watermark within every image. See CMI on images in the Daily Mail authorized publication

at Exhibit “7.”

       62.     The images used in the Daily Mail’s 2014 authorized Pet Coyote feature were

stored on the Daily Mail’s server. All of the Daily Mail server images contain Mr. Werner’s

CMI watermarks and each has a URL name including the identifier “article-2539136-…”

See Daily Mail Pet Coyote server images at Exhibit “26.”

       63.     The First BT Pet Coyote Accused Work published in May 2016 displayed Mr.

Werner’s CMI in three images (the sixth, eighth, and ninth on pp. 3-4) with gutter credits to

the Daily Mail as Boredom Therapy’s source. See First BT Pet Coyote Accused Work pp. 3-

4 at Exhibit “8.”

       64.     The First BT Pet Coyote Accused Work also displayed three of Mr. Werner’s

Pet Coyote Photographs with the CMI removed (the fourth, fifth, and seventh). Boredom

Therapy “credited” those three scrubbed images to “fishki.net,” a Russian website. Id.

       65.     The images used in Boredom Therapy’s 2016 First BT Pet Coyote Accused

Work were each stored as copies on Boredom Therapy’s server each having a unique URL

name. See Exhibit “10.”

       66.     Each of the three images that Boredom Therapy published in the First BT Pet

Coyote Accused Work with Mr. Werner’s CMI (the sixth, eighth, and ninth on pp. 3-4)

incorporated a large portion of the server names used by the Daily Mail for that same image.

For example, in 2014 the Daily Mail named the server image of the coyote sleeping on the

girl’s bed while she read a book as “article-2539136-1AA6A56500000578-




                                              11
           Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 12 of 25




512_634x420.jpg”:

See Exhibit “26.” Likewise, Boredom Therapy saved the same image to its server in 2016

incorporating the Daily Mail’s URL name “article-2539136-1AA6A56500000578-

512_634x420.jpg”:




                                           12
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 13 of 25



See Exhibit “10.” Boredom Therapy incorporated the Daily Mail’s unique URL server names

into Boredom Therapy’s own server URL names.

       67.     Despite knowing that the Pet Coyote Photographs were all published with a

copyright notice crediting Mr. Werner’s company, Incredible Features, Boredom Therapy

republished three images scrubbed of CMI in the First BT Coyote Accused Work.

              DMCA Violations In The Second BT Pet Coyote Accused Work

       68.     On July 25, 2018 Boredom Therapy revised the Pet Coyote feature to create

the Second BT Pet Coyote Accused Work using thirteen of Mr. Werner’s images. It then

removed all of Werner’s CMI, including that which was appeared in the First BT Pet Coyote

Accused Work. For example, this an image infringed in the First BT Pet Coyote Accused

Work with visible watermarked CMI:




See Exhibit “8.”

       69.     This is the same image infringed in the Second BT Pet Coyote Accused Work:



                                             13
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 14 of 25




See Exhibit “11.” Boredom Therapy removed the watermark CMI from the photographs

when it revised the work for its expanded republication in 2018 by cropping the bottom of

the image.

       70.     Likewise, three server copies of images used in the 2016 First BT Pet Coyote

Accused Work were stored with Mr. Werner’s CMI watermark. For example:




                                             14
           Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 15 of 25




See Exhibit “10.” But, when revising the accused work for republication in 2018, Boredom

Therapy cropped the CMI from the bottom of its server copy. For example:




See Exhibit “12.”




                                           15
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 16 of 25



       71.      The Second BT Pet Coyote Accused Work published, without CMI, thirteen

Pet Coyote Photographs which Boredom Therapy knew were published with CMI in the

Daily Mail. Indeed, Boredom Therapy itself published three of them with CMI in the First

BT Pet Coyote Accused Work. See Exhibits “8” and “9.” It also published seven of them

with CMI in the First HTPaws Accused Work. See Exhibit “19.”

                      DMCA Violations In The First HTPaws Accused Work

       72.      The First HTPaws Accused Work allegedly written by “Megan1” published on

April 21, 2017 copied ten of Mr. Werner’s Pet Coyote Photographs. It published seven with

Mr. Werner’s watermark CMI and credited three to the Daily Mail. For example:




See First HTPaws Accused Work at Exhibit “19.”

       73.      The server copies of three of the images in the First HTPaws Accused Work

still incorporated the Daily Mail’s server URL name “article -2539136-

1AA6A86000000578-[image number]_634x415.jpg.” See fifth, eighth, and tenth image in

Exhibit “21.”

       74.      Boredom Therapy published three of the ten images in the First HTPaws



                                             16
            Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 17 of 25



Accused Works without CMI knowing that the images were a set all of which were

published in the Daily Mail with Mr. Werner’s CMI.

               DMCA Violations In The Second HTPaws Accused Work

      75.     The Second HTPaws Accused Work allegedly written by Maggie Watson

published on May 5, 2018 copied thirteen of Mr. Werner’s Pet Coyote Photographs including

the seven that Boredom Therapy originally published with CMI in the First HTPaws Accused

Work. It published all of them without the watermark CMI which it cropped out:




Compare Exhibit “19” to Exhibit “20.”

      76.     The ten Pet Coyote Photographs used in the First HTPaws Accused Works

were stored on Boredom Therapy’s server. Seven (7) of those images stored on Boredom

Therapy’s server were inscribed with watermarks containing Mr. Werner’s CMI. All thirteen

server copies of the Pet Coyote Photographs used in the Second HTPaws Accused Work and

stored on Boredom Therapy’s server were cropped at the bottom to remove their watermarks



                                           17
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 18 of 25



containing Mr. Werner’s CMI. For example:




Compare Exhibits “21” and “22.”

               DMCA Violations In The BT Giraffe Woman Accused Work

       77.     The images in Boredom Therapy’s source, the Daily Mail, are inscribed with

CMI watermarks. See Exhibit “16.”

       78.     Boredom Therapy’s 2019 BT Giraffe Woman Accused Work has gutter credits

sourcing the images to the Daily Mail. See Exhibit “17.”

       79.     While it acknowledges the Daily Mail as the source of Mr. Werner’s images

used in the BT Giraffe Woman Accused Work, Boredom Therapy republished the images

with Mr. Werner’s watermark CMI removed.

       80.     Boredom Therapy cropped the bottom of its images to remove Werner’s CMI:




                                             18
               Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 19 of 25




Compare Boredom Therapy’s copy at left to its source publication at right. See Exhibits

“16” and “17.”

                    DMCA Violations In The Headcramp Accused Work

         81.     The Headcramp Accused Work used the same images as the Second HTPaws

Accused work, slightly reordered with slight variation in the captions. Compare Exhibits 20

to 28.

         82.     The Headcramp Accused Work linked to and republished the same server

images as the Second HTPaws Accused work. Compare Exhibits 22 to 29.

         83.     After scrubbing Mr. Werner’s CMI for its July 2018 publication of the

HTPaws Accused Work, Boredom Therapy republished the scrubbed images as the

Headcramp Accused Work.




                                               19
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 20 of 25



                                             COUNT I
                           Against Boredom Therapy and Does 1 through 5
                             (Copyright Infringement, 17 U.S.C. § 501)

       84.     Plaintiff incorporates the allegations contained in paragraphs 1-83 above.

       85.     Plaintiff is the authors and/or copyright owners of the Photographs.

       86.     Defendants Boredom Therapy and Does 1 through 5 (the “Direct Infringers”)

have reproduced, displayed, distributed or otherwise copied the Photographs without

Plaintiff’s license or authorization.

       87.     The actions and conduct of the Direct Infringers, as described above, infringed

upon the exclusive rights granted to photographers under 17 U.S.C.A. 106 to display,

reproduce and distribute their work to the public. Such actions and conduct constitute

copyright infringement under the Copyright Act of 1976, 17 U.S.C.A. 501.

       88.     Plaintiff has complied in all respects with 17 U.S.C. §§ 101 et seq., and

secured and registered the exclusive rights and privileges in and to the copyrights of the

above-referenced works pursuant to 17 U.S.C. § 408.

       89.     Having timely registered their copyright in the Photographs, Plaintiff is

entitled to elect statutory damages under 17 USC § 412 and § 504(c), in an amount of not

less than $750 or more than $30,000 per infringement of each work.

       90.     Plaintiff alleges, on information and belief, that Defendants conducted their

businesses by routinely exploiting photographic images without payment to, and without

obtaining licenses from, copyright owners. Such commercial piracy in an industry in which

copyrights are prevalent and well-understood will support an award of enhanced statutory

damages for willful infringement under Section 504(c)(2) of the Copyright Act in the sum of

up to ($150,000.00) per infringed work.


                                               20
             Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 21 of 25



       91.     In the alternative, Plaintiff is entitled to elect recovery of its actual damages

and Defendants’ profits attributable to the infringement of the Photographs, pursuant to 17

U.S.C. 504(b).

       92.     Within the time permitted by law, Plaintiff will make their election between

actual damages and profit disgorgement, or statutory damages.

       93.     Prior registration also entitles Plaintiff to seek an award of attorney’s fees

pursuant to 17 USC § 412 and § 505.

       94.     Plaintiff is further entitled to pre-judgment interest on either actual or statutory

damages.

                                           COUNT II
                       Against Boredom Therapy, Asaf Katzir, and Does 1-5
                     (Vicarious And/Or Contributory Copyright Infringement)
        
       95.     Plaintiff incorporates all the allegations of paragraphs 1 through 94.

       96.     Defendants Boredom Therapy, Asaf Katzir, and Does 1-5 (the “Secondary

Infringers”) are secondarily liable for the infringements committed by the Direct Infringers.

       97.     The Secondary Infringers contributed to, induced, or assisted infringements by

the Direct Infringers. The Secondary Infringers infringed while acting as the principal of the

Direct Infringers by directing and controlling the Direct Infringers’ use of technology,

facilities, and support services at boredomtherapy.com.

       98.     The Secondary Infringers had, or should have had, knowledge of the

infringements of the Direct Infringers who were his or their employees, contractors, or

agents. Further, the Photographs were published on the Secondary Infringer’ website and the

Secondary Infringers were, or should have been, aware of that fact. As the owner or

controller of the website, the Secondary Infringers knew, or should have known, that the


                                                21
                Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 22 of 25



Direct Infringers did not have licenses to use Plaintiff’s images.

          99.     Secondary Infringers had the right and ability to supervise the infringing

activity that all the Direct Infringers committed because the infringements occurred on the

Defendants’ website and programs.

          100.    Defendants obtained some financial benefit from the infringement of

Plaintiff’s rights in the Photographs because he or they published advertisements and links to

other content in connection with the Photographs and because they were a draw for viewers

regardless of the revenue received from advertising. Accordingly, he or they had an

incentive to permit infringement by the Direct Infringers.

          101.    As a direct and proximate result of said acts of secondary infringement,

Plaintiff suffered damages in an amount to be proven at trial.

          102.    Plaintiff is entitled to actual damages and disgorgement of direct and indirect

profits realized by the Secondary Infringers in an amount to be proven at trial or, at

Plaintiff’s election, statutory damages.

          103.    Within the time permitted by law, Plaintiff will make his election between

actual damages and profit disgorgement, or statutory damages, depending upon which is

larger.

          104.    Plaintiff is further entitled to seek its attorneys’ fees and costs pursuant to 17

U.S.C. § 505.

          105.    Plaintiff is further entitled to pre-judgment interest on either actual or statutory

damages.




                                                   22
           Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 23 of 25



                                              COUNT III
                                       Against All Defendants
                           (Violation of Digital Millennium Copyright Act)

       106.   Plaintiff incorporates all the allegations of paragraphs 1 through 105 above.

       107.   On information and belief, Defendants intentionally removed or altered

copyright management information (“CMI”) from registered images in violation of 17 U.S.C.

§ 1202(b) in order to induce, enable, facilitate, or conceal infringement in violation of 17

U.S.C.A. § 1202.

       108.   In the alternative, on information and belief, Defendants distributed, imported

for distribution, and published works or copies of works knowing that copyright management

information has been removed or altered by a third party without authority of the copyright

owner or the law, in violation of 17 U.S.C. § 1202(b)(3).

       109.   Defendants had reasonable grounds to know that its misconduct would induce,

enable, facilitate or conceal infringement.

       110.   On information and belief, Defendants’ actions were knowing, willful,

reckless, and so warrant enhanced damages and penalties.

       111.   Plaintiff is entitled to statutory damages of from $2,500 to $25,000 per work

for each of the DMCA violations per 17 U.S. Code § 1203(c)(3)(B).

       112.   Plaintiff is further entitled to his attorneys’ fees and costs pursuant to 17

U.S.C. § 1203(b)(4) and (5).

       113.   Plaintiff is further entitled to pre-judgment interest on either actual or statutory

damages.




                                               23
               Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 24 of 25



                                                RELIEF
 
           WHEREFORE, Plaintiff requests judgment Boredom Therapy, Asaf Katzir, and Does 1

    through 5 for:

          1.     A finding that Defendants infringed Plaintiff’s copyright interests in the

Photographs by copying and displaying them and for using them to create derivative works for

commercial purposes without any license or consent;

          2.     An award of actual damages and disgorgement of all of Defendants’ profits

attributable to the infringement, as provided by 17 U.S.C. §504, in an amount to be proven at

trial or, in the alternative, at Plaintiff’s election, statutory damages in the amount of $750.00 to

$150,000 per work for infringement pursuant to 17 U.S.C. §504(c)(1) or (2), whichever is larger;

          3.     An award of actual damages and disgorgement of all of Defendants’ profits

attributable to the infringement, as provided by 17 U.S.C. §1203(c), in an amount to be proven at

trial or, in the alternative, at Plaintiff’s election, statutory damages for willful infringement

pursuant to 17 U.S.C. §1203(c) in the amount of $2,500 to $25,000 per work, whichever is

larger;

          4.     An order, pursuant to 17 U.S.C. 502(a), enjoining Defendants from any further

infringing use of any of Plaintiff’s works.

          5.     An order, pursuant to 17 U.S.C. §§ 502 and 503, requiring Defendants to turn

over to Plaintiff all copies of the Photographs made or used in violation of the exclusive right of

the copyright owner; all plates, tapes, film negatives, or other articles by means of which such

copies may be reproduced; and records documenting the manufacture, sale, or receipt of things

involved in any such violation.

          6.     A finding that Defendant violated the Digital Millennium Copyright Act, 17




                                                  24
              Case 1:19-cv-02818 Document 1 Filed 03/29/19 Page 25 of 25



U.S.C. 1202, by knowingly removing Plaintiff’s CMI from his photographs or by distributing

copies that it knew or should have known had CMI removed;

7.       An award of Plaintiff’s attorney’s fees and costs pursuant to 17 U.S.C. § 505.

8.       An award of Plaintiff’s attorney’s fees and costs pursuant to 17 U.S.C. §1203.
 
9.       Pretrial interest.
 
10.      Such other relief as the Court deems just and proper.
 
                                       DEMAND FOR JURY TRIAL
 
         Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial by jury in this

action of all issues so triable.

                                          Respectfully submitted,
                                          SPECTOR GADON & ROSEN, P.C.
  
                                        By: /s/ Bruce Bellingham
                                          Bruce Bellingham, Esquire
                                          David B. Picker, Esquire
                                          1635 Market Street, 7th Floor
                                          Philadelphia, PA 19103 (215) 241-8916
                                          bbellingham@lawsgr.com
March 29, 2019                            dpicker@lawsgr.com
                                          Attorneys for Plaintiff 

 




                                                      25
